Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:  

KIM et al (US 20150200257 A1), Liu et al (US 20180323265 A1) and Inoue et al (US 20180233590 A1) are hereby cited as some pertinent prior arts. KIM teaches  a nitride semiconductor power device includes an AlGaN multilayer, which has changeable Al composition along a depositing direction (Figures 3-5), and Si.sub.xNy layer, so as to minimize an increase in a leakage current and a decrease in a breakdown voltage, which are caused while fabricating a heterojunction type HFET device. A semiconductor device includes a buffer layer, an AlGaN multilayer formed on the buffer layer, a GaN channel layer formed on the AlGaN multilayer, and an AlGaN barrier layer formed on the AlGaN multilayer, wherein aluminum (Al) composition of the AlGaN multilayer changes along a direction that the AlGaN multilayer is deposited. Inoue is another pertinent art which teaches a semiconductor device comprising: a substrate; a multilayered epitaxial grown layer formed on the substrate, having: an AlGaN buffer layer; a GaN channel layer formed on the AlGaN buffer layer, wherein an Al composition of the AlGaN buffer layer positioned at vicinity of the GaN channel layer is relatively lower than an Al composition of the AlGaN buffer layer positioned at vicinity of the substrate, and wherein an Al composition of the AlGaN buffer layer is monotonically reduced in a direction from the substrate toward the GaN channel layer. Liu is another pertinent art which teaches a heterostructure, comprising: a substrate; an intermediate layer disposed on the substrate; and a group III-V layer having a first primary surface disposed on the intermediate layer and a dopant concentration that varies in a manner including a plurality of ramps with at least one of increasing dopant concentration and at least one of decreasing dopant concentration, along the growth direction from the first primary surface throughout the layer's thickness before terminating in a second primary surface.
 
However, none of the above prior arts alone or in combination with other arts teaches an epitaxial structure, including: “a nucleation layer formed on the substrate, wherein a material of the nucleation layer is aluminum gallium nitride (AlGaN) doped with a dopant, a lattice constant of the nucleation layer is between 3.08 Å and 3.21 Å, a content of Al in the nucleation layer changes from high to low in a thickness direction, and a doping concentration of the nucleation layer changes from high to low in the thickness direction, an initial value of the doping concentration is 5E18 cm.sup.−3 to 1E20 cm.sup.−3, and an end value of the doping concentration is 1E18 cm.sup.−3 to 5E19 cm.sup.−3” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.


For these reasons, independent claim 1 is allowed.
Claims 2-13 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813